Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 17, 2021

                                            No. 04-20-00390-CV

                                       In re Onesimo M. MEDINA

                                     Original Mandamus Proceeding 1

                                                   ORDER

         In accordance with this court’s memorandum opinion of this date, the petition for a writ of
mandamus is CONDITIONALLY GRANTED IN PART and DENIED IN PART. We ORDER
the trial court to vacate its July 14, 2020 order titled, “Order on Motion to Enforce Health Insurance
Payments and Property Division.” The writ will issue only in the event the trial court fails to
comply with this order within fourteen days.

        It is so ORDERED on February 17, 2021.


                                                                      _____________________________
                                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2008-CI-05475, styled In the Matter of the Marriage of Maricela M. Medina
and Onesimo M. Medina, Minor Children, pending in the 288th Judicial District Court, Bexar County, Texas, the
Honorable Martha Tanner sitting by assignment.